Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the frame" in lines 1-2.  It is unclear which frame is being referenced- the frame defined by the bottom plate and two side plates, or the inner leg closed frame. 
Claim 15, line 2 recites the limitation “merely comprises” rendering the claim indefinite and unclear. The term “merely” is limiting while “comprising” is open ended so it is unclear if the applicant is trying to limit or set a base amount of how many lock hooks there are. 
Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 and 11-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moss (US 6,866,117), as best understood in light of the above rejections.
Moss discloses:
1. A retractable ladder (figures 1, 2), comprising 
an inner leg bar  (20), 
an outer leg bar (18), 
wherein: 
the inner leg bar comprises a closed frame (figures 10-12, 14), 
the outer leg bar comprises a bottom plate (see below) and two side plates (see below), the two side plates are symmetrically disposed at opposite ends of an inner side of the bottom plate (figures 10-12), 

at least one lock hook (122) is disposed on the inner side of the bottom plate (figure 12; note that while 122 is projecting from the side plate, the side plate is disposed on the inner side of the bottom plate, and therefore, so is 122), 
at least one curve hook (124) is disposed on a first outer side of the closed frame (figure 12), 
the at least one lock hook is slidably locked to the at least one curve hook to enable the inner leg bar to be configured to slide relative to the outer leg bar along a length the direction of the outer leg bar and prevent the inner leg bar from separating from the outer leg bar (figure 12),
and inner cross bar (24) is fixed on a second outer side of the closed frame (figures 24 & 25), and the first outer side of the closed frame is opposite to the second outer side of the closed frame (figures 24 & 25).



    PNG
    media_image1.png
    523
    708
    media_image1.png
    Greyscale


7. The retractable ladder according to claim 1, wherein the at least one lock hook (122) and the outer leg bar (18) are integrally formed (see above), and the inner leg bar is a closed hollow tube (figures 10-15).  
8. The retractable ladder according to claim 1, wherein an axis of the outer leg bar perpendicular to the cross section of the outer leg bar is parallel to an axis of the inner leg bar perpendicular to a cross section of the inner leg bar (figures 1, 2, 10-15).  
11: wherein the frame defines a hollow rectangular column comprising a rear opening (figures 10-15).

13: wherein an outer cross bar (22) is fixed to the outer leg bar (figure 25).
14. Wherein the at least one lock hook (122) and the at least one curve hook (124) are disposed between the two side plates (figure 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss as applied to claim 1 above, and further in view of Kurzer et al (US 2015/0376946). Moss does not disclose the at least one lock hook to be two lock hooks, or that the lock hook and curve hook each defined an L-shaped structure.
However, Kurzer et al. teach slidable inner and outer leg bars (figures 31-35), wherein the inner and outer leg bars are slidably connected by two lock hooks (see circled areas below) , wherein each of the lock hooks defines an L-shaped structure and each of the curve hooks defines an L-shaped structure (see below).



    PNG
    media_image2.png
    534
    480
    media_image2.png
    Greyscale



Therefore it would’ve been obvious to one of ordinary skill at the effective filing date of the claimed invention to construct the ladder of Moss with at two L-shaped lock hooks, as taught by Kurzer et al. so as to more effectively hold and smoothly guide the rails with respect to one another.
Additionally, as previously noted the addition of a second lock hook would merely be a duplication of parts. Again, referencing MPEP 2144.04, VI. B. Duplication of Parts, . 


Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 
With respect to the prior art of Moss the applicant argues that the reference is silent with respect to the lock hook and curve hook preventing the inner leg bar from separating from the outer leg bar. Examiner notes that Moss is not silent to this aspect, and in fact teaches that mating components 122 and 124 are part of a retaining structure and are for resisting motion in a transverse direction. 
    PNG
    media_image3.png
    234
    562
    media_image3.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., material, thickness, clearance and bearing weight) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least these reasons applicant’s arguments are not found persuasive in the claims remain rejected as advanced above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634